Exhibit 10.4
EXECUTIVE CHANGE-IN-CONTROL AGREEMENT
     AGREEMENT made as of this ___ day of December, 2008 by and between DOVER
CORPORATION, a Delaware corporation (the “Corporation”), and
                                         (the “Executive”);
W I T N E S S E T H :
     WHEREAS, the Board of Directors of the Corporation (the “Board”) has
determined that the Executive is a key executive of the Corporation or of a
direct or indirect subsidiary of the Corporation (a “Subsidiary”);
     WHEREAS, the Board considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Corporation and its stockholders;
     WHEREAS, the possibility of an unsolicited tender offer or other takeover
bid for the Corporation and the consequent change in control, and the
uncertainty and questions which such possibility may raise among management, may
result in the departure or distraction of the Executive to the detriment of the
Corporation and its stockholders;
     WHEREAS, the Corporation desires to provide the Executive with severance
benefits in the event that the Executive’s employment with the Corporation or
with a Subsidiary, as the case may be, is terminated under certain circumstances
following a change in control in order to assure a continuing dedication by the
Executive to the performance of the Executive’s duties notwithstanding the
occurrence of a tender offer or other takeover bid for the Corporation and,
particularly, to ensure that the Executive will be in a position to assess and
advise the Board whether proposals from third persons would be in the best
interests of the Corporation and its stockholders without being influenced by
the uncertainties as to the Executive’s own situation;
     WHEREAS, the Executive has agreed that in addition to his or her regular
duties the Executive will, in the best interests of the Corporation and its
stockholders and as requested by the Board, assist the Corporation in the
evaluation of any such takeover or tender offer proposal or potential
combination or acquisition and render such other assistance in connection
therewith as the Board may determine to be appropriate, on the terms and
conditions hereinafter set forth;
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Services During Certain Events.
     In the event any Person begins a tender or exchange offer, circulates a
proxy to stockholders, or takes other steps seeking to effect a Change in
Control (as hereinafter defined), the Executive will not voluntarily terminate
his or her employment with the Corporation or a Subsidiary, as the case may be,
and will continue to render services to the Corporation or such Subsidiary until
such Person has abandoned or terminated efforts to effect a Change in Control or
until 180 days after a Change in

 



--------------------------------------------------------------------------------



 



Control has occurred; provided, however, that this Section 1 shall not apply if
an Executive experiences a Termination (as defined in Section 3(a)).
     2. Definitions.
     (a) “Affiliate” shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act.
     (b) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act, except that a Person shall not be deemed to be the Beneficial
Owner of any securities which are properly reported on a Form 13-F.
     (c) A “Change in Control” shall be deemed to have taken place upon the
occurrence of any of the following events:
          (i) any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Corporation or its Affiliates) representing 20% or more of either the then
outstanding shares of common stock of the Corporation or the combined voting
power of the Corporation’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (A) of paragraph (iii) below; or
          (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or
          (iii) there is consummated a merger or consolidation of the
Corporation or any direct or indirect subsidiary of the Corporation with any
other corporation, other than (A) a merger or consolidation which would result
in the voting securities of the Corporation outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Corporation (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Corporation or its Affiliates) representing 20% or more of either the
then outstanding shares of common stock of the Corporation or the combined
voting power of the Corporation’s then outstanding securities; or
          (iv) the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or there is consummated an
agreement for the sale or disposition by

2



--------------------------------------------------------------------------------



 



the Corporation of all or substantially all of the Corporation’s assets, other
than a sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Corporation in
substantially the same proportions as their ownership of the Corporation
immediately prior to such transaction or series of transactions.
     (d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (f) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Corporation or any of its Affiliates,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation.
     (g) A “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
          (i) the Corporation enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control;
          (ii) the Corporation or any Person publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute a
Change in Control;
          (iii) any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Corporation representing 15% or more of either the then
outstanding shares of common stock of the Corporation or the combined voting
power of the Corporation’s then outstanding securities (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Corporation or its Affiliates); or
          (iv) the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
     3. Termination After Change in Control.
     (a) No benefits shall be payable under this Agreement except in the event
of a Termination. For purposes of this Agreement, a “Termination” shall occur if
any of the following events occur within 18 months after a Change in Control:
          (i) The termination by the Corporation or a Subsidiary, as the case
may be, of the Executive’s employment for any reason other than Cause (as
defined herein), death, or Disability (as defined herein).

3



--------------------------------------------------------------------------------



 



          (ii) The termination by the Executive of the Executive’s employment
for Good Reason. Before the Executive may terminate his or her employment for
Good Reason, the Executive must provide written notice to the Corporation within
90 days after the occurrence of the condition giving rise to such claim of Good
Reason. If the Corporation fails to correct the condition giving rise to the
claim of Good Reason within 30 days of receipt of such written notice, the
Executive may elect to terminate his employment for Good Reason at any time
within two years after the occurrence of the condition giving rise to the claim
of Good Reason. Good Reason shall be deemed to exist upon the occurrence,
without the Executive’s express written consent, of any of the following events:
               (A) A material reduction in the duties or responsibilities held
by the Executive prior to the Change in Control; or
               (B) A material diminution in the duties or responsibilities held
by the supervisor to whom the Executive is required to report from those in
effect immediately prior to the Change in Control or thereafter; or
               (C) A material reduction of the Executive’s base salary from that
in effect immediately prior to the Change in Control or as the same may be
increased thereafter from time to time or a material change in the geographic
location from which the Executive was based immediately prior to the Change in
Control, except for required travel on business to an extent substantially
consistent with the Executive’s business travel obligations immediately prior to
the Change in Control; or
               (D) Any other action or inaction that constitutes a material
breach by the Corporation or its affiliates or successors of this Agreement.
     (b) A Termination also shall have occurred if the Executive’s employment
with the Corporation or a Subsidiary, as the case may be, is involuntarily
terminated for any reason other than Cause (as defined herein), death or
Disability (as defined herein) after a Potential Change in Control has occurred,
provided the Termination is at the direction of the acquiring entity or other
third party otherwise involved in the event causing the Potential Change in
Control and the Termination occurs within the six month period preceding the
actual occurrence of a Change in Control.
     (c) The termination of the Executive’s employment shall be deemed to have
been for “Cause” only if the termination shall have been based on (i) the
Executive having willfully and continually failed to perform substantially his
or her duties with the Corporation (other than such failure resulting from
incapacity due to physical or mental illness, death or Disability) after not
less than 20 days have expired following a written demand for substantial
performance has been delivered to the Executive by the Board or the President of
the Corporation which specifically identifies the manner in which the Executive
is not substantially performing his or her duties; or (ii) the Executive having
willfully engaged in conduct which is materially and demonstrably injurious to
the Corporation. For purposes of this section, no act, or failure to act, on the
part of the Executive shall be considered “willful” unless done, or omitted to
be done, by the Executive in bad faith and without reasonable belief that such
action or omission was in, or not opposed to, the best interests of the
Corporation. Any act or failure to act based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel to the
Corporation shall be conclusively presumed to be done or omitted to be done by
the Executive in good faith and in the best interests of

4



--------------------------------------------------------------------------------



 



the Corporation. Notwithstanding the foregoing, the Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a written resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting called and held for that purpose after reasonable notice to
and opportunity for the Executive and the Executive’s counsel to be heard by the
Board, finding that the Executive was guilty of the conduct set forth above in
(i) or (ii) and specifying the particulars thereof in detail.
     (d) “Disability” shall mean the Executive’s absence from the performance of
duties on a full time basis for 180 consecutive days as a result of the
Executive’s incapacity due to physical or mental illness, unless, within 30 days
after notice of termination due to disability is given to the Executive
following such absence, the Executive shall have returned to the full time
performance of duties.
     4. Severance Benefits.
     Upon Termination of the Executive, the Executive shall be entitled to, and
within 60 days of such Termination the Corporation shall provide or commence to
provide the Executive with, the following severance benefits:
     (a) Payment to the Executive as compensation for services rendered to the
Corporation of a lump sum cash amount (the “Lump Sum Amount”) equal to three
times the sum of (a) the Executive’s base salary as in effect immediately prior
to the date of termination or, if higher, in effect immediately prior to the
first occurrence of an event or circumstance constituting Good Reason, and
(b) the average annual bonus earned by the Executive pursuant to any annual
bonus or incentive plan maintained by the Corporation in respect of the three
fiscal years ending immediately prior to the fiscal year in which occurs the
date of Termination or, if higher, immediately prior to the fiscal year in which
occurs the Change in Control (but excluding therefrom any amounts paid or
accrued under the Dover Corporation Cash Performance Program).
     (b) The Executive’s participation in the life, accidental death and
dismemberment and health insurance plans of the Corporation prior to the Change
in Control shall be continued without interruption, or equivalent benefits
provided by the Corporation (collectively, the “Continuation Benefits”), for a
period of three years from the date of Termination; provided, however, that
Executive pays the full cost of his coverage under such plans, except that
Executive shall pay only the required contributions for any health care
continuation coverage required to be provided to or on behalf of Executive under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), on the same basis as any other plan participant electing similar
COBRA continuation coverage under the Company health plan. Executive shall be
reimbursed by the Company, on an after-tax basis, for his cost of the
Continuation Benefits. The amount of expenses eligible for reimbursement or
Continuation Benefits provided during one calendar year shall not affect the
expenses eligible for reimbursement or amount of Continuation Benefits provided
during a subsequent calendar year (except with respect to health plan maximums
imposed on the reimbursement of expenses referred to in Section 105(b) of the
Code), the right to reimbursement or Continuation Benefits may not be exchanged
or substituted for other forms of compensation to the Executive, and any
reimbursement or payment under the Continuation Benefits arrangements will be
paid no later than the last day of the calendar year following the calendar year
in which the Executive incurred the expense giving rise to such reimbursement or
payment.

5



--------------------------------------------------------------------------------



 



     (c) If any payment or other benefit provided to the Executive under this
Agreement in connection with his Termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the Executive is a “specified employee” (within the
meaning of Section 409A of the Code), any such payment or benefit due within the
six-month period after the Executive’s Termination shall be made or commenced at
the beginning of the seventh month following the date of Termination.
Thereafter, any payments that remain outstanding as of the day immediately
following the six-month period after Termination shall be paid without delay
over the time period originally scheduled, in accordance with the terms of this
Agreement. The determination of whether the Executive is a specified employee as
of any time shall be made by the Board or by such committee, person, or persons
as the Board shall delegate for such purpose.
     5. Stock Option and Other Plans.
     The rights of the Executive at the date of Termination under the
Corporation’s stock option, savings, cash performance, deferred compensation,
retirement and other incentive and benefit plans or programs, including but not
limited to any terminating distributions and vesting of rights under such plans
or programs or awards or grants thereunder shall be governed by the terms of
those respective plans or programs and any agreements relating to such plans or
programs.
     6. Term.
     This Agreement shall commence on the date hereof and shall continue in
effect until the one year anniversary thereof; provided, however, that,
commencing on the date of such anniversary, the term of this Agreement shall
automatically be extended for one additional year unless, at least 180 days
prior to the last day of any term, the Corporation or the Executive shall have
given notice that this Agreement shall not be extended; and provided, further,
that this Agreement shall continue in effect for a period of 18 months beyond
the term provided herein if a Change in Control of the Corporation shall have
occurred during such term. Notwithstanding anything herein to the contrary, the
term of this Agreement, and all the Corporation’s obligations hereunder, shall
terminate upon the Executive’s termination of employment that does not
constitute a Termination.
     7. Indemnification.
     If litigation or arbitration shall be brought to enforce or interpret any
provision contained herein, whether by the Corporation, the Executive, or any
other person, the Corporation will indemnify the Executive for any reasonable
attorneys’ fees and disbursements incurred by the Executive in such litigation
or arbitration, and hereby agrees to pay pre-judgment interest on any money
judgment obtained by the Executive in such litigation or arbitration calculated
at the prime interest rate charged by JPMorgan Chase Bank, New York, New York in
effect from time to time from the date that payment to the Executive should have
been made under this Agreement.

6



--------------------------------------------------------------------------------



 



     8. Confidentiality.
     The Executive shall retain in confidence any proprietary or confidential
information known to the Executive concerning the Corporation and its
Subsidiaries and their respective businesses so long as such information is not
publicly available, except as shall be required by law or as shall be reasonably
necessary for disclosure to the Executive’s legal advisors.
     9. Taxes.
     If any payments or benefits received or to be received by the Executive in
connection with a Change in Control or the Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Corporation or any Subsidiary or affiliate of the
Corporation or any successor to any of them, any Person whose actions result in
a Change in Control or any Person affiliated with the Corporation or such
Person) (such payments or benefits, excluding the Gross-Up Payment (as defined
below) being hereinafter referred to as the “Total Payments”) shall be subject
to the Excise Tax (as defined below) on such Total Payments, then the
Corporation shall pay to the Executive an additional amount (the “Gross-Up
Payment”) such that the portion of the Gross-Up Payment retained by the
Executive, after the deduction of all taxes payable by the Executive on the
Gross-Up Payment and interest and penalties on such taxes, including, without
limitation, any income and employment taxes and the Excise Tax imposed on the
Gross-Up Payment (and any interest and penalties imposed with respect thereto),
shall be equal to the Reimbursable Excise Tax (as defined below) (and any
interest and penalties imposed with respect thereto).
     As used herein, (i) Excise Tax shall mean the tax imposed by Section 4999
of the Code or any successor provision of the Code, together with any interest
and penalties with respect thereto; (ii) Reimbursable Excise Tax shall be the
amount of the Excise Tax on the Taxable Amount (as defined below) determined as
if the Taxable Amount were the only portion of the Total Payments on which the
Excise Tax is imposed; and (iii) Taxable Amount shall be the Lump Sum Amount as
reduced by the “base amount” determined pursuant to Section 280G(b)(3) of the
Code.
     In the event that the Executive and the Corporation dispute the calculation
of amounts payable pursuant to this Section 9, the determination of whether such
calculation is correct shall be made by an independent accounting firm or law
firm mutually acceptable to the Executive and the Corporation and such
determination shall be conclusive and binding on the Corporation and the
Executive.
     Subject to the six-month delay provision of Section 4(c) herein, to the
extent applicable, any Gross-Up Payment, as determined pursuant to this
Section 9, shall be paid by the Corporation to the Executive within 30 days
following termination of employment. In the event of a dispute as to the
calculation of amounts payable under the Section 9, any additional payment to
the Executive shall be made within 15 days of the receipt of the determination
by the accounting firm or law firm, but in no event later than by the end of the
calendar year following the calendar year in which the Executive remits the
related taxes.

7



--------------------------------------------------------------------------------



 



     10. General.
     (a) Obligations of the Corporation. In the event that the Executive is
employed by a Subsidiary, the Corporation, while remaining as primary obligor,
may cause such Subsidiary to perform the Corporation’s obligations hereunder.
     (b) Payment Obligations Absolute. The Corporation’s obligation to pay the
Executive the amounts due hereunder and to make the arrangements provided for
herein shall be absolute and unconditional and shall not be affected by any
circumstances, including without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against him or
her or anyone else under this Agreement or otherwise. Each and every payment
made hereunder by the Corporation shall be final and the Corporation will not
seek to recover all or any part of such payment from the Executive or from
whomsoever may be entitled thereto for any reason whatsoever. In no event shall
the Executive be obligated to seek other employment in mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, and the
obtaining of any such other employment shall in no event effect any reduction of
the Corporation’s obligation to make the payments and arrangements required to
be made under this Agreement.
     (c) Successors; Binding Agreement.
          (i) As used in this Agreement, the Corporation refers not only to
itself but also to its successors by merger or otherwise. The Corporation will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of its business and/or
assets, by written agreement in binding form and substance, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Corporation would be required to perform it if no such succession had
occurred. Failure of the Corporation to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement, and
shall entitle the Executive to make demand upon and require the Corporation, if
it is not already required to do so, to provide the severance benefits required
by Section 4 above.
          (ii) This Agreement shall be binding upon and inure to the benefit of
the Executive and his or her estate and to the benefit of the Corporation and
any successor to the Corporation, but neither this Agreement nor any rights
arising hereunder may be assigned or pledged by the Executive.
     (d) Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective, and then only to the extent of such prohibition or unenforceability
without affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     (e) Controlling Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without reference to
the principles of conflict of laws, except insofar as it may require application
of the corporation law of the State of Delaware.
     (f) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given when delivered by hand to
the other party, or sent by registered

8



--------------------------------------------------------------------------------



 



or certified mail, return receipt requested, postage prepaid, addressed to the
respective party at the address stated below or to such other address as the
addressee may have given by a similar notice:
If to the Executive:
                                                            
                                                            
                                                            
If to the Corporation:
Dover Corporation
280 Park Avenue
New York, New York 10017
Attention: Chief Executive Officer
     (g) Amendment; Section 409A Compliance. This Agreement may be modified or
amended only by an agreement in writing executed by both of the parties hereto.
Notwithstanding the foregoing, to the extent that any terms or conditions of
this Agreement are not, in the determination of the Corporation, in compliance
with Section 409A of the Code and regulations and rulings issued thereunder,
this Agreement nevertheless shall be operated in compliance with Section 409A of
the Code; and any amendments that are necessary to ensure compliance with
Section 409A of the Code shall be adopted by the parties within such time as
shall be permitted to ensure compliance with Section 409A of the Code, and the
Executive specifically agrees to the adoption of any such amendments that the
Corporation in its sole discretion believes are necessary for this Agreement to
comply with Section 409A of the Code. It is intended that the payments and
benefits made or provided under this Agreement shall be exempt from, or in
compliance with, Section 409A of the Code. In the event any of the payments or
benefits made or provided under this Agreement are subject to Code Section 409A,
it is intended that no payment or entitlement pursuant to this Agreement will
give rise to any adverse tax consequences to the Executive under Code
Section 409A. Neither the Corporation nor its current employees, officers,
directors, representatives or agents shall have any liability to the Executive
with respect to any accelerated taxation, additional taxes, penalties, or
interest for which the Executive may become liable in the event that any amounts
payable under this Agreement are determined to violate Section 409A.
     (h) No Employment. Except as otherwise expressly provided in this
Agreement, this Agreement shall not confer any right or impose any obligation on
the Executive to continue in the employ of the Corporation nor shall it limit
the right of the Corporation or the Executive to terminate the Executive’s
employment at any time prior to a Change in Control.
     (i) Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in New York, New
York by three arbitrators, of which each party shall appoint one, in accordance
with the Center for Public Resources Rules for Non-Administered Arbitration of
Business Disputes then in effect. Any arbitrator not appointed by a party shall
be selected from the CPR Panels of Distinguished Neutrals. The arbitration shall
be governed by the United States Arbitration Act, 9 U.S.C. §§1 to 16. Judgment
may be entered on the arbitrators’ award in any court having jurisdiction. The
Corporation shall bear all costs and expenses arising in connection with any
arbitration proceeding pursuant hereto. The arbitrators are

9



--------------------------------------------------------------------------------



 



not empowered to award damages in excess of actual damages. Notwithstanding
anything to the contrary herein, in any dispute involving whether a Termination
was for Good Reason or for Cause, as the case may be, the Corporation shall have
the obligation to present its case by establishing, and shall prevail in the
proceeding only if and to the extent it establishes, with clear and convincing
evidence that the Termination was in fact not as the result of Good Reason or
was for Cause, as the case may be.
     (j) Conflict in Benefits. Subject to Section 10(k), this Agreement is not
intended to and shall not repeal or terminate any other written agreement
between the Executive and the Corporation presently in effect or hereafter
executed. Any benefits provided hereunder and not provided under any other
written agreement shall be in addition to the benefits provided by any other
written agreement.
     (k) Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, understandings and arrangements, whether written or oral,
between the parties hereto with respect to the subject matter hereof, including
without limitation all versions of this Agreement previously in effect between
the parties hereto.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written above.

                              EXECUTIVE    
 
                DOVER CORPORATION    
 
           
 
  By:        
 
     
 
Name: [insert name of Segment CEO]    

10